Dismissed and Memorandum Opinion filed October 1,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00918-CR
____________
 
TOMMY JOE YOUNG, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 07CR0694

 
M E M O R
A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not issued an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM




Panel
consists of Justices Anderson, Guzman, and Boyce.
Do not
publish C Tex.
R. App. P. 47.2(b).